



Exhibit 10.1


SIXTH AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
SIXTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) dated
November 18, 2016 (the “Effective Date”) between Comtech Telecommunications
Corp. (the “Company”) and Fred Kornberg (“Kornberg”).
Kornberg is presently Chairman of the Board of Directors, President and Chief
Executive Officer of the Company and is employed pursuant to a fifth amended and
restated employment agreement dated December 22, 2015 (the “Prior Agreement”).
The Company and Kornberg now desire to enter into a further amended and restated
employment agreement on the terms and conditions set forth herein.
Accordingly, the Company and Kornberg hereby amend and restate the Prior
Agreement, effective as of the Effective Date, to read in its entirety as
follows:
1. The Company hereby employs Kornberg for the period (hereinafter referred to
as the “Employment Period”) commencing on the Effective Date and, except as
otherwise provided in Paragraph 6 or 8 hereof, terminating at the close of
business on December 31, 2019. During the Employment Period, Kornberg shall be
the, President and Chief Executive Officer of the Company and shall have
supervision over the business and affairs of the Company and its subsidiaries.
During the Employment Period, Kornberg shall report and be responsible only to
the Board of Directors of the Company and shall have powers and authority
superior to those of any other officer or employee of the Company or any of its
subsidiaries. During the Employment Period, Kornberg shall be nominated for
election by the Company’s shareholders to the Board of Directors at the
expiration of Kornberg’s then-current term as a member of the Board of
Directors, and if so elected, Kornberg shall be appointed the Chairman of the
Board of Directors. Notwithstanding anything to the contrary herein, Kornberg
and the Company acknowledge and agree that the Company is permitted to hire a
successor chief executive officer and president to Kornberg during the
Employment Period (“CEO Succession”). In the event of a CEO Succession, Kornberg
will cease to be the President and Chief Executive Officer of the Company and,
from the period beginning on the date of the CEO Succession and continuing
through the expiration of the Employment Period (the “Advisor Period”), Kornberg
shall consult with and advise the successor chief executive officer and other
senior members of management of the Company as reasonably requested by the
successor chief executive officer from time to time. During the Advisor Period,
if any, Kornberg shall continue to receive the compensation and benefits set
forth in Paragraphs 2 through 5 hereof through the expiration of the Employment
Period. Kornberg accepts such employment and agrees to devote his full business
time and effort to the business and affairs of the Company during the Employment
Period. At no time shall Kornberg be required to relocate his principal
residence or to perform services which would make the continuance of such
residence inconvenient to him. Except as otherwise specifically provided herein,
if Kornberg remains employed by the Company following the expiration of the
Employment Period, this Agreement shall thereupon terminate and Kornberg’s
employment with the Company shall be “at will”; provided, however, in the





--------------------------------------------------------------------------------





event of a CEO Succession, the Advisor Period will end upon the expiration of
the Employment Period unless otherwise agreed in writing between Kornberg and
the Company.
2. The Company shall pay to Kornberg, for all services rendered by him during
the Employment Period, compensation as follows:
(a) Salary (“Base Salary”) at the annual rate of $760,000, plus such additional
amounts, if any, as the Board of Directors of the Company (or a committee
thereof) may from time to time determine, payable in accordance with the
Company’s current practice. Once increased, the Base Salary may not be decreased
without Kornberg’s prior written consent.
(b) During the Employment Period, Kornberg may receive from time to time, in the
sole discretion of the Compensation Committee of the Board of Directors of the
Company (the “Compensation Committee”), annual incentive compensation under the
Company’s annual incentive plans or programs generally made available to the
Company’s senior executives (“Incentive Compensation”), which may be intended to
comply with the “performance-based compensation” exception under Section 162(m)
of the Internal Revenue Code, under the Company’s 2000 Stock Incentive Plan, as
amended (the “2000 Plan”), on such terms and conditions as determined by the
Compensation Committee, it being understood that (A) the target amount of
Kornberg’s total direct compensation (consisting of Kornberg’s Base Salary and
Incentive Compensation opportunity) for each full fiscal year of the Employment
Period shall be $3,000,000 (“Total Direct Compensation”) (it being understood
that the Incentive Compensation component of Total Direct Compensation is
variable), (B) the performance criteria to which Incentive Compensation is
subject shall be based solely on Company-wide performance measures that are the
same as the Company-wide performance measures applicable to executive officers
of the Company, as a group, for such period, and (C) the Compensation Committee
shall not exercise negative discretion to reduce the Incentive Compensation to
be paid to Kornberg if such Company-wide performance measures are met. Incentive
Compensation payable with respect to any fiscal year shall be paid in cash to
Kornberg. Incentive Compensation payable under this Paragraph 2(b) in respect of
a completed fiscal year shall be paid no later than the end of the calendar year
in which the fiscal year to which it relates ends promptly after completion of
the Company’s audited year-end financial statements for such fiscal year (but in
any event by the end of the calendar year in which such fiscal year ends) and at
the same time as incentive compensation is paid to the other most senior
executive officers of the Company. Incentive Compensation payable under this
Paragraph 2(b) in respect of a Termination that occurs during the Employment
Period shall be paid on the 60th day after his Termination of Employment based
on unaudited financial information for the relevant period, subject to Paragraph
15(c). If Kornberg voluntarily terminates his employment with the Company other
than as permitted by Paragraph 6(b) of this Agreement, or if the Company
terminates his employment for “cause” as defined in Paragraph 6(a) hereof,
Kornberg shall forfeit his right to receive any Incentive Compensation accrued
but unpaid in accordance with this Paragraph 2(b).


3. During the Employment Period, Kornberg shall be entitled to participate in,
and receive benefits in accordance with, the Company’s employee benefit plans
and programs at the time maintained by the Company for its executives, subject
to the provisions of such plans and programs. In addition, during the Employment
Period, the Company will provide Kornberg,


2



--------------------------------------------------------------------------------





at the Company’s expense, with: (i) a monthly automobile allowance equal to the
amount being provided on the date of this Agreement, (ii) reimbursement for
actual expenses, including fuel, insurance and maintenance, incurred in
connection with operating such automobile, and (iii) a monthly expense allowance
equal to the amount currently being provided on the date of this Agreement for
use at Kornberg’s discretion.
4. During the Employment Period, Kornberg shall be entitled to receive
reimbursement for all expenses reasonably incurred by him in connection with his
duties hereunder in accordance with the usual policies and procedures of the
Company.
5. (a) During the Employment Period, Kornberg shall be entitled to annual
reimbursement from the Company of the cost of premiums paid by Kornberg to
secure such life insurance coverage on Kornberg’s life as Kornberg determines in
his discretion; provided that the Company’s maximum annual reimbursement
obligation under this Paragraph 5(a) shall be capped based on the annual cost of
a customary term life insurance policy with a maximum face amount of $3.5
million (or, if higher, five times Kornberg’s then Base Salary) purchased for a
five-year term for a non-smoker at the same age as Kornberg on December 22,
2014, the cost of which was previously determined in connection with the
execution of the Prior Agreement. This benefit is intended to be in addition to,
and not in lieu of, any group life insurance coverage provided by the Company.
(b)    In addition to the insurance provided for in Paragraph 5(a) hereof, the
Company, in its discretion, and at its own cost and expense, may also obtain
insurance covering Kornberg’s life in such amount as it considers advisable,
payable to the Company, and Kornberg agrees to cooperate fully to enable the
Company to obtain such insurance.
6. The Employment Period may be earlier Terminated only as follows:
(a)    By action of the Board of Directors of the Company, upon notice to
Kornberg, if during the Employment Period Kornberg shall fail to render the
services provided for hereunder for a continuous period of 12 months because of
his physical or mental incapacity, or for “cause,” which shall mean (i) willful
misconduct, gross negligence, dishonesty, misappropriation, breach of fiduciary
duty or fraud by Kornberg with regard to the Company or any of its assets or
businesses; (ii) conviction of Kornberg or the pleading of guilty or nolo
contendere with regard to any felony or crime (for the purpose hereof, traffic
violations and misdemeanors shall not be deemed to be a crime); or (iii) any
material breach by Kornberg of the provisions of this Agreement which is not
cured within 30 days after written notice to Kornberg of such breach from the
Board of Directors of the Company.
(b)    By Kornberg for “Good Reason,” as defined below, on 30 days’ notice to
the Company. “Good Reason” for Termination of Employment by Kornberg means the
occurrence, without Kornberg’s written consent, of any one of the events
specified in clause (i), (ii) or (iii) below, provided that Kornberg has given
written notice to the Company that an event constituting Good Reason has
occurred within 90 days after the initial existence of the condition giving rise
to such specified Good Reason, and the Company has failed to fully correct the
specified Good Reason within 30 days after receipt of such notice (such
correction by the Company having the effect of canceling such notice and any
related Termination of


3



--------------------------------------------------------------------------------





Employment), and Kornberg’s separation from service occurs within two years
after the initial event constituting Good Reason:
(i)    The assignment to Kornberg of any duties inconsistent in any material
adverse respect with Kornberg’s position, authority or responsibilities or any
other material adverse change in such position, authority or responsibilities;
for this purpose and for clarity (without limiting the scope of this clause
(i)), Kornberg’s position, authority or responsibilities will be deemed to be
materially and adversely changed if, during the Employment Period, (A) Kornberg
ceases to be the most senior executive officer of the Company, or following a
Change in Control, the ultimate parent entity of the group of entities that
includes the Company (or any successor) or he is the most senior executive
officer but such ultimate parent entity or the Company (or any successor) does
not have an outstanding class of common stock listed on a national securities
exchange, or (B) the Board of Directors of the Company (or any successor) or a
Board committee approves or adopts a significant business strategy or policy,
including without limitation a material acquisition or disposition of assets,
change in capitalization (including a material extraordinary dividend or
spinoff), or reduction in force, which business strategy or policy was not
approved by a majority of Incumbent Directors (as defined in Paragraph 7(d)(ii))
and was not approved by Kornberg in his capacity as a Director; provided,
however, Kornberg and the Company agree that a CEO Succession shall not
constitute “Good Reason” under this Paragraph 6(b)(i).
 
(ii)     A material reduction by the Company in any of (A) Kornberg’s annual
Base Salary then in effect, (B) Kornberg’s Total Direct Compensation
opportunity, or (C) the monthly allowances provided for in Section 3. For this
purpose, a reduction of $10,000 in amount or value, on an annualized basis, of
Kornberg’s Base Salary, annual equity award value or allowances in Section 3 or
of these elements in the aggregate, will be deemed “material” (other changes may
be material in the particular circumstances); or


(iii)     The relocation of the principal place of Kornberg’s employment to a
location more than 50 miles from the location of such place of employment on the
date of this Agreement; except for required travel on the Company’s business to
an extent substantially consistent with Kornberg’s business travel obligations.
(c)    By Kornberg, voluntarily upon 90 days’ prior written notice other than
under Paragraph 6(b).
7. If Kornberg terminates the Employment Period in accordance with Paragraph
6(b) hereof on thirty days’ notice to the Company and within 2.5 years after a
Change in Control of the Company that occurred during the Employment Period, the
following provisions shall apply:
(a)    The Company shall pay to Kornberg, on the 60th day after the effective
date of the Termination (the “Termination Effective Date”), subject to Paragraph
15(c) hereof, a lump sum equal to:


4



--------------------------------------------------------------------------------





(i)    the greater of (x) Kornberg’s Base Salary, at the rate in effect at the
time such notice is given, for the full unexpired term of the Employment Period,
and (y) 2.5 times Kornberg’s Base Salary then in effect; plus
(ii)    an amount equal to 2.5 times Kornberg’s average Incentive Compensation
plus Annual Incentive Awards under the 2000 Plan actually paid or payable for
performance in the three fiscal years preceding the year in which the
Termination of Employment occurs (which for this purpose shall also include any
annual incentive amounts paid to Kornberg for service to the Company or to a
subsidiary that was at the time of such service wholly owned (directly or
indirectly) by the Company). “Annual Incentive Award” shall include for this
purpose the annual incentive compensation (including for this purpose the grant
date fair value of any long term performance share award) during the applicable
period or any award to the extent specified by the Board of Directors of the
Company (or a committee thereof) in the relevant award agreement or any other
equity based awards in each case paid during the relevant period in lieu of the
relevant annual non-equity incentive compensation; provided that grants of stock
options (or restricted stock units or performance shares or, to the extent
specified by the Board of Directors of the Company (or a committee thereof) in
the relevant award agreement, other equity based awards in each case granted in
lieu of stock options) granted by the Company in the normal course shall not be
considered annual incentive awards and provided further that, (A) the grant date
fair value of any equity based award granted as annual incentive compensation
shall be included in the computation of the annual incentive amounts paid in any
applicable fiscal year based upon the grant date fair value of such award for
accounting purposes and (B) any dividend equivalents paid or payable with
respect to such an equity based award shall not be considered annual incentive
compensation; plus
(iii)    the amount of any unpaid Incentive Compensation (x) accrued with
respect to any fiscal year ended prior to the Termination Effective Date, and/or
(y) accrued with respect to the then current fiscal year; plus
(iv)    the amount of $37,500.
(b)    Subject to Paragraph 15(c) hereof to the extent considered to result in
the “deferral of compensation” under Code Section 409A, for the greater of (x)
the full unexpired term of the Employment Period (but not beyond the December 31
of the second calendar year following Termination) or (y) the two-year period
following Kornberg’s Termination (the “Continuation Period”), the Company shall
continue Kornberg’s participation in each employee benefit plan or reimbursement
arrangement (including, without limitation, life insurance (and the life
insurance reimbursement provided in Paragraph 5(a) above, except that such
reimbursement shall continue until December 31, 2021, notwithstanding Kornberg’s
prior Termination, the expiration of this Agreement or the expiration of the
Continuation Period), but excluding medical plans which are within the scope of
Section 4980D of the Code, in which Kornberg was entitled to participate
immediately prior to the Termination Effective Date as if he continued to be
employed by the Company hereunder. If the terms of any benefit plan of the
Company may not under Section 401(a) or other similar provisions of the Internal
Revenue Code of 1986, as amended (the “Code”), permit continued participation by
Kornberg, the Company will arrange to credit to Kornberg benefits substantially
equivalent to, as to time and amount, and no less favorable than, on an
after-tax basis, the benefits he would have been entitled to receive


5



--------------------------------------------------------------------------------





under such plan (assuming he had elected to participate voluntarily to the
maximum extent permissible) if he had been continuously employed by the Company
during the Continuation Period with payment of any accrued amount on the date of
the end of the Continuation Period. Kornberg shall have the option to have
assigned to him, at no cost and with no apportionment of prepaid premiums, any
assignable insurance policies owned by the Company that relate specifically to
Kornberg and are payable to his estate or his designee(s).
(c)    Code Section 280G.
(i)    Notwithstanding any other provision of this Agreement, in the event
Kornberg becomes entitled to any amounts or benefits payable in connection with
a Change in Control (whether or not such amounts are payable pursuant to this
Agreement) (the “Change in Control Payments”), if any of such Change in Control
Payments are subject to the tax (the “Excise Tax”) imposed by Section 4999 of
the Code (or any similar federal, state or local tax that may hereafter be
imposed), the Change in Control Payments shall be reduced to the Reduced Amount
(as defined below) if but only if reducing the Change in Control Payments would
provide to Kornberg a greater net after-tax amount of Change in Control Payments
than would be the case if no such reduction took place. The “Reduced Amount”
shall be an amount expressed in present value which maximizes the aggregate
present value of the Change in Control Payments without causing any Change in
Control Payment to be subject to the Excise Tax, determined in accordance with
Section 280G(d)(4) of the Code. Any reduction in Change in Control Payments
shall be implemented in accordance with Paragraph 7(c)(ii).
(ii)    Any reduction in payments under this Paragraph 7(c) shall apply to cash
payments and/or vesting of equity awards so as to minimize the amount of
compensation that is reduced (i.e., it applies to payments or vesting that to
the greatest extent represent parachute payments), with the amount of
compensation based on vesting to be measured (to be minimally reduced, for
purposes of this provision) by the intrinsic value of the equity award at the
date of such vesting. Kornberg will be advised of the determination as to which
compensation will be reduced and the reasons therefor, and Kornberg and his
advisors will be entitled to present information that may be relevant to this
determination. No reduction shall be applied to an amount that constitutes a
deferral of compensation under Code Section 409A except for amounts that have
become payable at the time of the reduction and as to which the reduction will
not result in a non-reduction in a corresponding amount that is a deferral of
compensation under Code Section 409A that is not currently payable.
For purposes of determining whether any of the Change in Control Payments will
be subject to the Excise Tax and the amount of such Excise Tax:


(A)    The Change in Control Payments shall be treated as “parachute payments”
within the meaning of Section 280G(b)(2) of the Code, and all “excess parachute
payments” within the meaning of Section 280G(b)(1) of the Code shall be treated
as subject to the Excise Tax, unless, and except to the extent that, in the
written opinion of independent compensation consultants, counsel or auditors of
nationally recognized standing (“Independent Advisors”) selected by the Company
and reasonably acceptable to Kornberg, the Change in Control Payments (in whole
or in part) do not constitute parachute payments, or such excess parachute
payments (in whole or in part) represent reasonable compensation for services
actually rendered within the meaning of


6



--------------------------------------------------------------------------------





Section 280G(b)(4) of the Code in excess of the base amount within the meaning
of Section 280G(b)(3) of the Code or are otherwise not subject to the Excise
Tax.


(B)    The value of any non-cash benefits or any deferred payment or benefit
shall be determined by the Independent Advisors in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code.


For purposes of determining reductions in compensation under Paragraph 7(c), if
any, Kornberg will be deemed (A) to pay federal income taxes at the applicable
rates of federal income taxation for the calendar year in which the compensation
would be payable; and (B) to pay any applicable state and local income taxes at
the applicable rates of taxation for the calendar year in which the compensation
would be payable, taking into account any effect on federal income taxes from
payment of state and local income taxes. Compensation will be adjusted not later
than the applicable deadline under Code Section 409A to provide for accurate
payments under this Paragraph 7(c), but after any such deadline no further
adjustment will be made if it would result in a tax penalty under Code Section
409A.


(iii)    The Company shall have the right to control all proceedings with the
Internal Revenue Service (or relating thereto) that may arise in connection with
the determination and assessment of any Excise Tax and, at its sole option, the
Company may pursue or forego any and all administrative appeals, proceedings,
hearings, and conferences with any taxing authority in respect of such Excise
Tax (including any interest or penalties thereon); provided, however, that the
Company’s control over any such proceedings shall be limited to issues with
respect to which compensation may be reduced hereunder, and Kornberg will be
entitled to settle or contest any other issue raised by the Internal Revenue
Service or any other taxing authority. Kornberg agrees to cooperate with the
Company in any proceedings relating to the determination and assessment of any
Excise Tax.


(d)    Except as provided below, for purposes of this Agreement a “Change in
Control” shall be deemed to have occurred:
(i)    upon any “person” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (other than the
Company, any trustee or other fiduciary holding securities under any employee
benefit plan of the Company, or any company owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of common stock of the Company), becoming the owner (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 30% or more of the combined voting power of the Company’s
then outstanding securities;
(ii)    during any period of two (2) consecutive years, individuals who at the
beginning of such period constitute the Board of Directors of the Company, and
any new director (other than a director designated by a person who has entered
into an agreement with the Company to effect a transaction described in
sub-paragraph (i), (iii), or (iv) of this Paragraph or a director whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such term is used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on


7



--------------------------------------------------------------------------------





behalf of a person other than the Board of Directors of the Company) whose
election by the Board of Directors of the Company or nomination for election by
the Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved (an “Incumbent Director”), cease for any reason to constitute at least
a majority of the Board of Directors of the Company;
(iii)    upon a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 50% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; provided, however,
that a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no person (other than those covered by
the exceptions in (i) above) acquires more than 50% of the combined voting power
of the Company’s then outstanding securities shall not constitute a Change in
Control of the Company; or
(iv)    upon the stockholders of the Company’s approval of a plan of complete
liquidation of the Company or the consummation of the sale or disposition by the
Company of all or substantially all of the Company’s assets other than the sale
or disposition of all or substantially all of the assets of the Company to a
person or persons who beneficially own, directly or indirectly, at least 50% or
more of the combined voting power of the outstanding voting securities of the
Company at the time of the sale.
(e) In connection with a Termination of Kornberg’s Employment triggering
payments and benefits under this Paragraph 7, Kornberg shall have no further
obligations hereunder and shall be under no duty to seek other employment or
otherwise mitigate his damages, and no compensation or other payment from a
third party shall reduce or offset his damages.
8. (a) In order to induce Kornberg to enter into this Agreement, the Company
agrees that if it terminates Kornberg’s employment during the Employment Period
without cause, or if it otherwise breaches this Agreement during the Employment
Period (it being understood and agreed that a CEO Succession shall not be
treated as a termination of Kornberg’s employment without cause or a breach by
the Company of this Agreement) and Kornberg terminates his employment as a
result of such breach or Kornberg resigns for Good Reason, Kornberg shall have
no further obligations hereunder and shall be under no duty to seek other
employment or otherwise mitigate his damages, no compensation or other payment
from a third party shall reduce or offset his damages, and the Company shall pay
Kornberg the following amounts as liquidated damages in lieu of any further
obligations hereunder:
(i)    Subject to Paragraph 15(c), an amount equal to his total Base Salary, at
the rate in effect at the time of such breach, for the full unexpired term of
the Employment Period, such amount to be payable on the 60th day after such
Termination; plus




8



--------------------------------------------------------------------------------





(ii)    Subject to Paragraph 15(c), in lieu of the Incentive Compensation he
would have been entitled to for the remainder of the unexpired term of the
Employment Period, an amount equal to the Imputed Total Direct Compensation less
the aggregate amount to be paid to Kornberg pursuant to Paragraph 8(a)(i); such
amount to be payable on the 60th day after such Termination. For purposes of
this Paragraph 8(a)(ii), “Imputed Total Direct Compensation” means an amount
equal to (A) one-twelfth of Kornberg’s Total Direct Compensation for the full
fiscal year in which his Termination occurs, multiplied by (B) the number of
whole months from the date of such Termination through the end of the Employment
Period;
(iii)    Kornberg’s rights to continue participation in the Company’s medical
plans (under COBRA) shall be provided in accordance with applicable law without
discrimination;
(iv)    Subject to Paragraph 15(c), the Company shall make a single payment of
$22,500 to Kornberg, such amount to be payable on the 60th day after such
Termination; and
(v)    until December 31, 2021, the Company shall continue Kornberg’s
participation in the Company’s life insurance plan or continue to provide the
life insurance reimbursement provided in Paragraph 5(a) above, as applicable, as
if he continued to be employed by the Company hereunder;
provided however, that if a Change in Control of the Company has occurred at any
time prior to the date of such breach, Kornberg shall be entitled to receive as
liquidated damages amounts and benefits equal to the amounts and benefits he
would have been entitled to receive pursuant to Paragraph 7 hereof (including
Paragraph 7(c)) if he had terminated the Employment Period effective on the date
of breach, to the extent such payments or benefits would exceed the level of
corresponding payments or benefits under this Paragraph 8(a) (i.e., without
duplication of the payments and benefits provided in this Paragraph 8(a)).
(b)    The Company shall be responsible for Kornberg’s reasonable attorney’s
fees and disbursements in any action to recover any amounts due him or obtain
other relief under this Agreement or in any action relating to a breach by the
Company of this Agreement.
9. (a) Kornberg acknowledges that his services hereunder are of a special and
unique nature and his position with the Company places him in a position of
confidence and trust with clients and employees of the Company. Therefore, and
in consideration of the Company’s performance of its covenants and agreements
under this Agreement, Kornberg will not at any time during his employment with
the Company and for a period of two years thereafter (the “Restrictive Period”),
directly or indirectly, engage in any business (as an owner, joint venturer,
partner, stockholder, director, officer, consultant, agent or otherwise, other
than as the owner of less than 1% of the outstanding class of a publicly traded
security) which competes with the business in which the Company is presently
engaged or may be engaged at any time during his employment with the Company.


9



--------------------------------------------------------------------------------





(b)     Kornberg agrees that he will not (except on behalf of the Company during
his employment with the Company), during the Restrictive Period, employ or
retain, solicit the employment or retention of, or knowingly cause or encourage
any entity to retain or solicit the employment or retention of, any person who
is or was an employee of the Company at any time during the period commencing 12
months prior to the Termination of Kornberg’s Employment with the Company. After
Termination of Kornberg’s Employment with the Company: (i) Kornberg will refrain
from disparaging, whether orally, in writing or in other media, the Company, its
affiliates, the officers, directors and employees of each of them, and the
products and services of each of them, and (ii) the Company will not disparage
Kornberg or otherwise comment upon the employment performance of Kornberg other
than as may be required by law or as requested by Kornberg.
(c)    Any discovery, design, invention or improvement (whether or not
patentable) that Kornberg develops during his employment with the Company
(whether or not during his regular working hours or on the Company’s premises)
and that is related to the Company’s business or operations as then conducted or
contemplated, shall belong solely to the Company and shall be promptly disclosed
to the Company. During the period of his employment with the Company and
thereafter, Kornberg shall, without additional compensation, execute and deliver
to the Company any instruments of transfer and take any other action that the
Company may reasonably request to carry out the provisions of this Paragraph,
including executing and filing, at the Company’s expense, patent and/or
copyright applications and assignments of such applications to the Company.
(d)    Kornberg will not at any time, directly or indirectly, without the
Company’s prior written consent, disclose to any third party or use (except as
authorized in the regular course of the Company’s business or in Kornberg’s
performance of his responsibilities as the Company’s Chief Executive Officer)
any confidential, proprietary or trade secret information that was either
acquired by him during his employment with the Company or thereafter, including,
without limitation, sales and marketing information, information relating to
existing or prospective customers and markets, business opportunities, and
financial, technical and other data (collectively, the “Confidential
Information”). After Termination of Kornberg’s Employment with the Company for
any reason and upon the written request of the Company, Kornberg shall promptly
return to the Company all originals and/or copies of written or recorded
material (regardless of the medium) containing or reflecting any Confidential
Information and shall promptly confirm in writing to the Company that such
action has been taken. Notwithstanding the foregoing, the following shall not
constitute Confidential Information: (i) information that is already in the
public domain at the time of its disclosure to Kornberg; (ii) information that,
after its disclosure to Kornberg, becomes part of the public domain by
publication or otherwise other than through Kornberg’s act; and (iii)
information that Kornberg received from a third party having the right to make
such disclosure without restriction on disclosure or use thereof.
(e) Nothing contained in this Agreement will prohibit Kornberg from reporting
possible violations of federal or state law or regulations to any governmental
agency or self-regulatory organization, or making other disclosures that are
protected under whistleblower or other provisions of any applicable federal or
state law or regulations.


10



--------------------------------------------------------------------------------





10.     Kornberg acknowledges that, in view of the nature of the Company’s
business, the restrictions contained in this Agreement are reasonably necessary
to protect the legitimate business interests of the Company and its affiliates
and that any violation of such restrictions will result in irreparable injury to
the Company for which money damages will not be an adequate remedy. Accordingly,
Kornberg agrees that, in addition to such money damages, he may be restrained
and enjoined from any continuing breach of such covenants without any bond or
other security being required by any court. In the event of a material violation
by Kornberg of any provision of Paragraph 9 hereof, any severance compensation
being paid to Kornberg pursuant to this Agreement or otherwise shall immediately
cease, and any severance compensation previously paid to Kornberg (other than
$1,000) shall be immediately repaid to the Company. If any restriction contained
in this Agreement shall be deemed to be invalid, illegal or unenforceable by
reason of the extent, duration or geographical scope, or otherwise, then the
court making such determination shall have the right to reduce such extent,
duration, geographical scope or other provisions hereof, and in its reduced form
such restriction shall then be enforceable in the manner contemplated thereby.
11.     In consideration of the payments and other undertakings set forth
herein, Kornberg acknowledges that it is an express condition to his right to
receive any payments or benefits pursuant to Paragraph 7 or Paragraph 8 that he
deliver to the Company a fully effective copy of a release, in substantially the
form attached hereto as Exhibit A (with such changes therein, if any, as are
legally necessary at the time of execution to make it enforceable), within sixty
(60) days following the date of Termination. The Company will provide Kornberg
with a copy of the release to be executed within seven (7) days following the
date of Termination.
12.     Any offer, notice, request or other communication hereunder shall be in
writing and shall be deemed to have been duly given if hand delivered or mailed
by registered or certified mail, return receipt requested, addressed to the
respective address of each party hereinafter set forth, or to such other address
as each party may designate by a notice pursuant hereto, which change of address
notice shall be effective upon receipt thereof
 
 
 
If to the Company:
Comtech Telecommunications Corp.
68 South Service Road
Melville, NY 11747
 
Attention: Secretary
 
 
If to Kornberg:
At his home address appearing in the records of the Company.

13.     If any provision of this Agreement shall be held for any reason to be
unenforceable, the remainder of this Agreement shall nevertheless remain in full
force and effect.
14.     This Agreement, including, without limitation, the provisions of this
Paragraph 14, shall be binding upon and inure to the benefit of, and shall be
deemed to refer with equal force and effect to, any corporate or other successor
to the Company which shall acquire,


11



--------------------------------------------------------------------------------





directly or indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or business of the Company. This Agreement shall
not be assignable by the Company or any such successor, except to the corporate
or other successor referred to in the preceding sentence. Kornberg may not
assign, pledge or encumber his interest in this Agreement without the written
consent of the Company. This Agreement shall be binding upon and inure to the
benefit of Kornberg, his heirs and personal representatives. This Agreement
constitutes the entire agreement by the Company and Kornberg with respect to the
subject matter hereof and supersedes any and all prior agreements or
understandings between Kornberg and the Company with respect to the subject
matter hereof, whether written or oral (including, without limitation, the Prior
Agreement). This Agreement may be amended or modified only by a written
instrument executed by Kornberg and the Company. This Agreement shall be
construed and enforced in accordance with the laws of the State of New York,
without regard to its conflict of law principles.
15.     (a) The Company may withhold from any amounts payable under this
Agreement such federal, state and local taxes as may be required to be withheld
pursuant to any applicable law or regulation.


(b)    The intent of the parties is that payments and benefits under this
Agreement comply with Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. If Kornberg notifies the Company
(with specificity as to the reason therefor) that Kornberg believes that any
provision of this Agreement (or of any award of compensation) would cause
Kornberg to incur any additional tax or interest under Code Section 409A, the
Company shall, after consulting with Kornberg, reform such provision to try to
comply with Code Section 409A through good faith modifications to the minimum
extent reasonably appropriate to conform with Code Section 409A. To the extent
that any provision hereof is modified in order to comply with Code Section 409A,
such modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to
Kornberg and the Company of the applicable provision without violating the
provisions of Code Section 409A.


(c)    ”Termination (Terminates or Terminated)”, “Termination of Employment” and
“Termination of the Employment Period” means an event by which Kornberg’s then
current employment relationship with the Company and all subsidiaries (or a
successor) has ended, regardless of whether Kornberg has been subsequently
rehired into a new position (including, without limitation, as a consultant).
However, notwithstanding the foregoing or any other provision to the contrary in
this Agreement, any payment or the provision of any benefit that is specified as
subject to this Paragraph or any other payment or provision of any benefit which
constitutes a deferral of compensation for purposes of Code Section 409A that is
to made upon a Termination of Employment shall only be made upon a “separation
from service,” as defined in Treasury Regulation Section 1.409A-1(h) and, if
Kornberg is deemed on the date of such termination to be a “specified employee”
within the meaning of that term under Code Section 409A(a)(2)(B), such payment
or benefit shall be made or provided (subject to the second to last sentence of
this Paragraph 15(c)) at the date which is the earlier of (i) the expiration of
the six (6)-month period measured from the date of such “separation from
service” of Kornberg, and (ii) the date of Kornberg’s death (the “Delay
Period”). Upon the expiration of


12



--------------------------------------------------------------------------------





the Delay Period, all payments and benefits delayed pursuant to this Paragraph
15(c) (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to
Kornberg in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein. Notwithstanding the foregoing, to the extent that the
foregoing applies to the provision of any ongoing welfare benefits to Kornberg
that would not be required to be delayed if the premiums therefor were paid by
Kornberg, Kornberg shall pay the full cost of the premiums for such welfare
benefits during the Delay Period and the Company shall pay Kornberg an amount
equal to the amount of such premiums paid by Kornberg during the Delay Period
promptly after its conclusion. Subject to the previous sentence, the Company
shall pay the Company portion of the premiums for any such ongoing welfare plan
benefits on a monthly basis not later than the month following the due date for
such premiums.


(d)    Following the occurrence of a Change in Control, in the event that
Kornberg becomes liable for any additional tax, interest or penalty under Code
Section 409A or any damages resulting from the failure of the payments and
benefits provided under this Agreement or any other arrangement between Kornberg
and the Company to comply with Code Section 409A resulting from a failure of the
Company to comply with a documentary or operational requirement under Code
Section 409A, Kornberg shall be entitled to receive payment from the Company
fully indemnifying him on an after-tax basis for the effect of such additional
tax, interest, penalty or damages. Such additional indemnification payment shall
be made within ninety days following the date on which Kornberg remits such
additional tax, interest, penalty or damages.


(e)    Any expense reimbursement under Paragraph 4, 5(a), 7(b), 8(a)(iv) or 8(b)
hereof shall, except as permitted under Code Section 409A, be made on or before
the last day of the taxable year following the taxable year in which such
expense was incurred by Kornberg, and no such reimbursement or the amount of
expenses eligible for reimbursement in any taxable year shall in any way affect
the expenses eligible for reimbursement in any other taxable year. The right to
receive a reimbursement or an in-kind benefit payable hereunder is not subject
to liquidation or exchange for another benefit.


(f)    Notwithstanding anything in this Agreement or elsewhere to the contrary,
a Termination of Employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits that constitute “non-qualified deferred compensation” within the
meaning of Code Section 409A upon or following a Termination of Kornberg’s
Employment unless such Termination is also a “separation from service” within
the meaning of Code Section 409A and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service” and the date of such separation from
service shall be the date of Termination for purposes of any such payment or
benefits.


(g)    Whenever a payment under this Agreement may be paid within a specified
period, the actual date of payment within the specified period shall be within
the sole discretion of the Company. With regard to any installment payments
provided for under this


13



--------------------------------------------------------------------------------





Agreement, each installment thereof shall be deemed a separate payment for
purposes of Code Section 409A.






[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




14



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.


 
 
 




COMTECH TELECOMMUNICATIONS CORP.
 
     By:






/s/ Michael D. Porcelain
 
 
Authorized Signatory
 
 

 
 
 
 
 
 
/s/ Fred Kornberg
 
 
Fred Kornberg











[Signature Page to Employment Agreement]



--------------------------------------------------------------------------------





Exhibit A
General Release
For good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, I, for myself and my successors, assigns, heirs and
representatives (each, a “Releasing Party”), hereby release and forever
discharge Comtech Telecommunications Corp. (the “Company”), its stockholders,
officers, directors, employees, agents and attorneys, and their respective
successors, assigns, heirs and representatives (each, a “Released Party”),
individually and collectively, from any and all claims, demands, causes of
action, liabilities or obligations, known or unknown, pending or not pending,
liquidated or not liquidated, of every kind and nature whatsoever (collectively,
the “Released Claims”) which the Releasing Party has, has had or may have
against any one or more of the Released Parties arising out of, based upon or in
any way, directly or indirectly, related to the Company’s business, my
employment with the Company or the Termination of such employment; provided,
however, that this General Release shall have no effect whatsoever upon: (a) the
Company’s obligations, if any, to pay any amounts or provide any benefits
pursuant to the Sixth Amended and Restated Employment Agreement between the
undersigned and the Company, dated November 18, 2016 (the “Employment
Agreement”) or the rights of the undersigned to enforce such obligations; (b)
any and all obligations of the Released Parties to defend, indemnify, hold
harmless or reimburse the undersigned under the Employment Agreement and/or the
Indemnification Agreement between the Company and the undersigned, and/or under
applicable law and/or under their respective charters and by-laws and/or
pursuant to insurance policies, if any, for acts or omissions in the
undersigned’s capacity as a director, officer and/or employee thereof; and (c)
any and all rights the undersigned may have to vested or accrued benefits or
entitlements under and in accordance with any applicable plan, agreement,
program, award, policy or arrangement of a Released Party.
The Released Claims include, without limitation, (a) all claims arising out of
or relating to breach of contract, the Fair Labor Standards Act, the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1866, the National Labor Relations Act, the Americans with
Disabilities Act, the Employee Retirement Income Security Act and/or any other
federal, state or local statute, law, ordinance, regulation or order as the same
may be amended or supplemented from time to time, (b) all claims for back pay,
lost benefits, reinstatement, liquidated damages, punitive damages, and damages
on account of any alleged personal, physical or emotional injury, and (c) all
claims for attorneys’ fees and costs.
I agree that I am voluntarily executing this General Release. I acknowledge that
I am knowingly and voluntarily waiving and releasing any rights I may have under
the Age Discrimination in Employment Act of 1967 and that the consideration
given for the waiver and release is in addition to anything of value to which I
was already entitled. I further acknowledge that I have been advised by this
writing, as required by the Age Discrimination in Employment Act of 1967, that:
(a) my waiver and release specified herein does not apply to any rights or
claims that may arise after the date I sign this General Release or my rights
with respect to severance compensation, if any, payable to me pursuant to the
Employment Agreement; (b) I have the right to consult with an attorney prior to
signing this General Release; (c) I have twenty-one (21) days to consider this
General Release (although I may choose to sign it earlier); (d) I have seven (7)
days after I sign this General Release to revoke it; and (e) this General
Release


2



--------------------------------------------------------------------------------





will not be effective until the date on which the revocation period has expired,
which will be the eighth day after I sign this General Release, assuming I have
returned it to the Company by such date.


 
 
 
 
 
 
Dated:
 
 
 
 
 
 
 
Fred Kornberg
 
 
 
 
 
 









3

